WALLACE, Senior Circuit Judge,
dissenting:
The majority concludes that a tribal court has the inherent authority to exercise civil jurisdiction over tribal nonmembers acting on tribal land within reservation boundaries. I dissent because I believe the majority’s decision is inconsistent with over two decades of Supreme Court precedent on the subject of tribal inherent authority. The Court long ago cast aside the notion that a tribe has the inherent authority to exercise jurisdiction over anyone within reservation boundaries. Montana v. United States, 450 U.S. 544, 565, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981). Indeed, tribal inherent authority has consistently been confined to those circumstances in which a particular jurisdictional exercise is necessary to protect the tribe’s ability to govern itself. Strate v. A-1 Contractors, 520 U.S. 438, 459, 117 S.Ct. 1404, 137 L.Ed.2d 661 (1997).
As the Supreme Court has stated, a tribe has the inherent authority “to punish tribal offenders, ... to determine tribal membership, to regulate domestic relations among members, and to prescribe rules of inheritance for members.” Montana, 540 U.S. at 564, 101 S.Ct. 1245 (citation omitted). However, a tribe does not have the inherent authority to exercise criminal jurisdiction over a non member who commits a criminal act within reservation boundaries. Oliphant v. Suquamish Indian Tribe, 435 U.S. 191, 98 S.Ct. 1011, 55 L.Ed.2d 209 (1978) (a tribe lacks inherent authority to exercise criminal jurisdiction over non-Indians). A tribe also, with two exceptions, lacks the inherent authority to exercise civil jurisdiction over nonmembers acting on “fee land” (land owned in lee by tribal nonmembers within reservation boundaries). Montana, 450 U.S. at 563-66, 101 S.Ct. 1245 (tribe lacks the inherent authority to ban hunting and fishing by nonmembers on non-Indian property within reservation boundaries), Strate, 520 U.S. at 459, 117 S.Ct. 1404 (tribal court lacks the inherent authority to exercise jurisdiction over tribal nonmember that allegedly committed a tort on fee land).
In its decisions on the subject of tribal inherent authority, the Court has repeatedly emphasized that “[a tribe’s inherent power does not reach] beyond what is necessary to protect tribal self-government or to control internal relations.” Id. (quoting Montana, 450 U.S. at 564, 101 S.Ct. 1245) (quotation marks omitted, alteration in original). In keeping with this principle, the Court has stated that
the restriction on tribal criminal jurisdiction recognized in Oliphant rested on principles that support a more general proposition. In the main, ... the inherent sovereign powers of an Indian tribe—those powers a tribe enjoys apart from express provision by treaty or statute—do not extend to the activities of nonmembers of the tribe.
Id. at 445-46, 117 S.Ct. 1404 (quoting Montana, 450 U.S. at 565, 101 S.Ct. 1245) (quotation marks omitted).
The rule that a tribe may not exercise jurisdiction over a nonmember has two *1046exceptions. First, a tribe may exercise civil jurisdiction over a nonmember if the nonmember has entered into a “consensual relationship! ] with the tribe or its members.” Id. at 446, 117 S.Ct. 1404. Second, a tribe may exercise civil jurisdiction over a nonmember if the nonmember’s “activity ... .directly- affects the tribe’s political integrity, economic security, health, or welfare.” Id.
The majority’s mistake now becomes clear. The majority establishes a presumption in favor of tribal civil jurisdiction over nonmembers in cases involving tribal land (land owned by the tribe within reservation boundaries). Maj. Op. at 1040. This startling statement turns the Court’s longstanding approach to tribal inherent authority on its head.
The majority relies on three cases to accomplish this end. The first is Strate v. A-1 Contractors, 520 U.S. at 454, 117 S.Ct. 1404. Relying on Montana, the Strate opinion reasoned that “tribes retain considerable control over nonmember conduct on tribal land.” Id. While I agree with this statement, I do not agree that it amounts to a general presumption in favor of tribal civil jurisdiction over nonmembers in cases that arise on tribal land. Both the footnote appended to the end of the quotation taken by the majority from Strate, id. n. 8, and the reliance on Montana that precedes the quoted language suggest that the Court was referring to a tribe’s ability to “prohibit nonmembers from hunting or fishing on land belonging to the Tribe Montana, 450 U.S. at 557, 101 S.Ct. 1245. That a tribe has this inherent authority is well settled. This does not mean that a tribe may exercise civil jurisdiction over nonmembers in all cases that arise on tribal land. Indeed, Strate, after applying Montana’s presumption against a tribe’s inherent authority in a case that arose on fee land, left open the question of whether the Montana rule extended to accident cases that arise on a tribal road within a reservation. Strate, 520 U.S. at 442, 117 S.Ct. 1404.
The majority also relies on Williams v. Lee, 358 U.S. 217, 79 S.Ct. 269, 3 L.Ed.2d 251 (1959), a case approaching its half-century birthday. Williams assumed without deciding that tribal courts have criminal and civil jurisdiction over anyone acting within reservation boundaries, not just on tribal land. Id. at 223, 79 S.Ct. 269. Because this assumption was cast aside long ago, it is hardly support for the majority’s presumption theory. See Oliphant, 435 U.S. at 212, 98 S.Ct. 1011; Montana, 450 U.S. at 566-67, 101 S.Ct. 1245; Strate, 520 U.S. at 442, 117 S.Ct. 1404.
The third case the majority refers to is Iowa Mutual Insurance Co. v. LaPlante, 480 U.S. 9, 107 S.Ct. 971, 94 L.Ed.2d 10 (1987). LaPlante, a tribe member, was injured while driving a cattle track within reservation boundaries. Id. at 11, 107 S.Ct. 971. LaPlante brought suit in tribal court in part against Iowa Mutual, his employer’s insurer, for bad faith refusal to settle. Id. After the tribal court denied Iowa Mutual’s motion to dismiss for lack of jurisdiction, Iowa Mutual raised its jurisdictional argument in a diversity action in federal court. Id. at 12-13, 107 S.Ct. 971. LaPlante moved to dismiss the federal action because Iowa Mutual had not yet exhausted its jurisdictional argument in the tribal court system. Id. at 13-14, 107 S.Ct. 971. The district court granted La-Plante’s motion and both the United States Court of Appeals for the Ninth Circuit and the Supreme Court affirmed.
Iowa Mutual had argued that the federal court could decide the jurisdictional issue before the tribal courts had resolved it because “the statutory grant of diversity jurisdiction overrode] the federal policy of deference to tribal courts.” Id. at 17, 107 *1047S.Ct. 971. The Court rejected this argument stating that
[tjribal authority over the activities of non-Indians on reservation lands is an important part of tribal sovereignty. See Montana v. United States, 450 U.S. 544, 565-66, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981); Washington v. Confederated Tribes of Colville Indian Reservation, 447 U.S. 134, 152-53, 100 S.Ct. 2069, 65 L,Ed.2d 10 (1980); Fisher v. District Court, 424 U.S. at 387-389 [96 S.Ct. 943][sic]. Civil jurisdiction over such activities presumptively lies in the tribal courts unless affirmatively limited by a specific treaty provision or federal statute.
Id. at 18, 107 S.Ct. 971.
Several years later, the plaintiff in Strate pointed to this language, as well as to language from another tribal court exhaustion case, National Farmers Union Insurance Cos. v. Crow Tribe of Indians, 471 U.S. 845, 105 S.Ct. 2447, 85 L.Ed.2d 818 (1985), to support her argument that the Montana rule applied only to a tribe’s regulatory jurisdiction and not to tribal adjudicatory jurisdiction. Strate, 520 U.S. at 451-52, 117 S.Ct. 1404. After reviewing the authority upon which Iowa, Mutual had relied, the Court rejected this argument. It stated that
[i]n keeping with the precedent to which Iowa Mutual refers, the statement [quoted above] stands for nothing more than the unremarkable proposition that, where tribes possess authority to regulate the activities of nonmembers, “[c]ivil jurisdiction over [disputes arising out of] such activities presumptively lies in the tribal courts.”
Id. at 453, 117 S.Ct. 1404 (citation omitted, third and fourth alterations in original).
The Court also “reiterate[d] that National Farmers and Iowa. Mutual enunciate only an exhaustion requirement, a prudential rule based on comity. These decisions do not expand or stand apart from Montana’s instruction on the inherent sovereign powers of an Indian tribe.” Id. (citations and quotation marks omitted).
In other words, the Court resolved the conflict between the language in Iowa Mutual, which seemed to favor tribal civil jurisdiction over nonmembers, and its holding in Montana, which did not, by confirming Montana’s primacy with respect to tribal inherent authority.
Consequently, and contrary to the majority’s position, no current authority from the Supreme Court or from any circuit court supports the view that the Monta.ua rule does not apply to tribal land cases. Of course, no Supreme Court or circuit court case has applied the Montana rule in the tribal land context either. Indeed, as I have said, the Supreme Court left this question open in Strate. Id. at 442, 117 S.Ct. 1404.
To determine Montana’s applicability to the case before us, it seems to me, requires us to examine the thrust of the Supreme Court cases in this area and determine, as best we can, where the Court is leading us. I have done so and I would resolve the open question by extending the Montana, rule to tribal land cases. The Supreme Court has repeatedly said that its decisions on the subject of tribal inherent authority rest on the “general proposition” that “the inherent sovereign powers of an Indian tribe ... do not extend to the activities of nonmembers of the tribe.” Id. at 445-46, 117 S.Ct. 1404 (citation and quotation marks omitted). This is because the concept of inherent authority is meant to protect a tribe’s ability to govern itself and to “control internal relations.” Id. at 459, 117 S.Ct. 1404 (citation and quotation marks omitted). I have no doubt that nonmember acts on tribal land will often implicate these core concerns. Indeed, a *1048tribe’s ability to regulate hunting and fishing on its own land is undoubtedly vital to its economic welfare. Montana, 450 U.S. at 557, 101 S.Ct. 1245. I am equally confident, however, that many nonmember acts on tribal land will be wholly unrelated to a tribe’s ability to govern itself. It would be difficult to argue, for example, that a tort committed by a nonmember against another nonmember on tribal land implicates the core concerns identified by the Court in Strate. Yet, a tribal court would have the inherent authority to hear such a case under the majority’s position.
Unlike the majority’s approach, the Montana rule and its exceptions protect only those jurisdictional exercises that are necessary “to protect tribal self-government or to control internal relations.” Strate, 520 U.S. at 459, 117 S.Ct. 1404 (citation and quotation marks omitted). Thus, if Montana were applied to tribal land cases, a tribal court would not have inherent authority to hear the nonmember tort case described above but it would have inherent authority to exercise civil jurisdiction over a nonmember that either entered into a “consensual relationship with the tribe or its members” or engaged in an “activity that directly affectjed] the tribe’s political integrity, economic security, health or welfare.” Strate, 520 U.S. at 446, 117 S.Ct. 1404.
Would the Northern Cheyenne Tribe have the inherent authority to assert jurisdiction over this case—a case involving a tort allegedly committed by a nonmember against a member—if we were to apply the Montana miel I conclude that the tribal court lacks jurisdiction because neither Montana exception applies. The tort that is the subject matter before us on this appeal did not arise out of a consensual relationship between McDonald and the tribe or a tribe member. Further, the injury that Means sustained did not “imperil the political integrity, the economic security, or the health and welfare of the [tjribe.” Wilson v. Marchington, 127 F.3d 805, 815 (9th Cir.1997) (citation and quotation marks omitted).
I point out that our case deals only with the tribe’s inherent jurisdiction. By concluding there is no inherent jurisdiction in this case, I express no view on whether it would be a better public policy for the Northern Cheyenne Tribe to have civil jurisdiction over a case like this. That is a question better left to Congress. Montana, 450 U.S. at 564, 101 S.Ct. 1245 (a tribe may not “exercise ... tribal power beyond what is necessary to protect tribal self-government or to control internal relations ... without express congressional delegation.”) (citations omitted).